Detailed ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9-21-2022 and 9-29-2022 have been fully considered but they are not persuasive.            Due to the amendment, claim(s) 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gorkovenko (US 2005/0175904) because of the reasons stated below and the rejection and because in the specification of the instant invention in [0030], that 0.1-50% by weight of the heterocyclic compound may be present in the electrolyte solution for the lithium sulfur battery. Gorkovenko teaches in Table 1, in Examples 1-4, that the content of the additive relative to the total weight of the electrolyte solution comprises 3 wt% and teaches in Example 5, that 15.5 wt% can be used.
Election/Restrictions
Applicant’s election without traverse of a lithium-sulfur battery comprising an electrolyte solution comprising a lithium salt comprising (CF3SO2)2NLi; an organic solvent comprising an ether and an additive comprising a heterocyclic compound containing at least one double bond comprising an oxygen atom, 2-methylfuran in the reply filed on 6-30-2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gorkovenko (US 2005/0175904).
          Gorkovenko teaches in claims 1 and 4, an electrochemical cell comprising an anode comprising lithium; a cathode comprising an electroactive sulfur containing material and an electrolyte solution comprising one or more lithium salts and a solvent mixture comprising 10-90% by weight of dioxolane and 10 to 90% by weight of one or more of the solvents cited in claim 4. Gorkovenko claims in claims 9-10 where the electrolyte solvent mixture further comprises an additive selected from the group consisting of furan, 2 methylfuran, 2, 5-dimethyl furan and 2-methyl thiophene in an amount of 2-15% by weight of the electrolyte solvent.  Gorkovenko claims in [0036] and claim 12, wherein the one or more lithium salts are selected from the group consisting of LiSO3CF3 and LiN(SO2CF3)2 in an amount of 0.2-2.0 M.  Gorkovenko teaches in [0050], that the cathode/separator/anode was wound.           Gorkovenko discloses the claimed invention teaching the specified additives and specified lithium salts except for specifically teaching that the additive can be present in an amount of 15.5% by weight relative to the total weight of the electrolyte solution.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 15.5% by weight of the additive, since it has been held that when the claimed range and the prior art range are very similarly (i.e., 15) the range of the prior art establishes prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties.   See in re Peterson, 65 USPQ2d 1379, 1382, citing titanium Metals Corp. V. Banner, 227 USPQ 773, 779.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 15.5% by weight of the additives, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 15.5% by weight of the additives, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727